Case: 18-10462    Date Filed: 10/17/2018   Page: 1 of 6


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-10462
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:17-cr-00242-PGB-DCI-1


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                      versus

RENE ROLANDO CERON-FLORES,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (October 17, 2018)

Before TJOFLAT, BRANCH and FAY, Circuit Judges.

PER CURIAM:

      Rene Ceron-Flores appeals from his 48-month sentence for illegal reentry

after deportation in violation of 8 U.S.C. § 1326(a). On appeal, Ceron-Flores
              Case: 18-10462     Date Filed: 10/17/2018    Page: 2 of 6


argues that his sentence was substantively unreasonable because the judge, citing

the seriousness of Ceron-Flores’s prior conviction and the need for deterrence,

deviated 34 months from the applicable Guidelines range of 8 to 14 months.

Despite this deviation, and for the reasons set forth below, we affirm.

                                          I.

      We review the substantive reasonableness of a sentence for abuse of

discretion. United States v. Osorio-Moreno, 814 F.3d 1282, 1287 (11th Cir. 2016).

“The party challenging a sentence has the burden of showing that the sentence is

unreasonable in light of the entire record, the § 3553(a) factors, and the substantial

deference afforded sentencing courts.” United States v. Rosales-Bruno, 789 F.3d

1249, 1256 (11th Cir. 2015).

      The district court must impose a sentence that is “sufficient, but not greater

than necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2). 18

U.S.C. § 3553(a). These purposes include the need:

      (A) to reflect the seriousness of the offense, to promote respect for the law,
         and to provide just punishment for the offense;

      (B) to afford adequate deterrence to criminal conduct;

      (C) to protect the public from further crimes of the defendant; and

      (D) to provide the defendant with needed educational or vocational training,
         medical care, or other correctional treatment in the most effective
         manner[.]



                                          2
               Case: 18-10462    Date Filed: 10/17/2018    Page: 3 of 6


18 U.S.C. § 3553(a)(2). The court must also consider the nature and circumstances

of the offense and the history and characteristics of the defendant. Id. §

3553(a)(1).

      So long as the sentence is reasonable in light of all the circumstances, we

will not second guess the weight the district court gave to a given § 3553(a) factor.

United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). Unjustified reliance

on any one § 3553(a) factor may, however, be indicative of an unreasonable

sentence. Id. The district court is not required to state or discuss each of the §

3553(a) factors—it need only acknowledge that it has considered the defendant’s

arguments and the § 3553(a) factors. United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008) (per curiam). However, “[a] district court abuses its

discretion when it (1) fails to afford consideration to relevant factors that were due

significant weight, (2) gives significant weight to an improper or irrelevant factor,

or (3) commits a clear error of judgment in considering the proper factors.” United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quoting United

States v. Campa, 459 F.3d 1121, 1174 (11th Cir. 2006) (en banc)). A district court

commits a “clear error of judgment” when it unreasonably considers the proper

factors. Id.




                                           3
                Case: 18-10462        Date Filed: 10/17/2018       Page: 4 of 6


                                               II.

       In this case, the District Court determined that a sentence above the

Guidelines was necessary to achieve the purposes enumerated in § 3553(a)(2),

specifically the need to promote respect for the law, provide just punishment, and

deter future illegal reentry. As the District Court noted, even though Ceron-Flores

was previously convicted of a serious crime—a sex crime against a child that

carried a three- to seven-year sentence—he received a lenient 120-day sentence.

Because of the unusual leniency of this sentence, the Guidelines resulted in a

recommended sentence range that the District Court believed underrepresented the

seriousness of his previous felony conviction.1 Thus, to reflect the seriousness of

his prior conviction and to deter Ceron-Flores from illegally entering the country

yet again, the District Court departed from the sentence recommended by the

Guidelines. On this record, we cannot say that the Court abused its discretion in

doing so.

       None of Ceron-Flores’s arguments suggest a conclusion to the contrary. On

appeal, Ceron-Flores focuses on the percentage by which his sentence exceeds the

Guidelines, noting that this Court in a previous (unpublished) decision reversed a



       1
         As the District Court noted, the commentary to U.S.G.G. § 2L1.2 provides that “a
departure may be warranted” where, as the District Court concluded here, “the offense level
provided by an enhancement . . . substantially understates or overstates the seriousness of the
conduct underlying the prior offense.” Sentencing Commission, Guidelines Manual, § 2L1.2,
cmt. n.5 (Nov. 1, 2016).
                                                4
                Case: 18-10462       Date Filed: 10/17/2018       Page: 5 of 6


sentence that exceeded the Guidelines by a lesser degree. But the facts of that

case, and the concerns animating the district court’s sentence, were different from

those confronting us here. See Irey, 612 F.3d at 1217 (“[S]entencing courts may

determine, on a case-by-case basis, the weight to give the Guidelines . . . .”)

(quotations omitted) (emphasis added). And, in any event, the Supreme Court has

“reject[ed] the use of a rigid mathematical formula that uses the percentage of a

departure as the standard for determining the strength of the justification required

for a specific sentence.” Gall v. United States, 552 U.S. 38, 47, 128 S. Ct. 586,

595 (2007).2 Furthermore, the District Court’s sentence, though above the

Guidelines, was well below the statutory maximum of 20 years. See 8 U.S.C. §

1326(b)(2). This further supports an inference of reasonableness. See Gonzalez,

550 F.3d at 1324 (holding that the sentence was substantively reasonable in part

because it was well below the statutory maximum).

       Ceron-Flores also argues that his sentence is procedurally unreasonable

because the District Court “did not adequately explain why it thought that

imposing a sentence of 48 months” was necessary. Appellant’s Br. at 13. This

charge is curious because, only two pages earlier in his brief, Ceron-Flores

extensively documents the District Court’s concern with the Guidelines range and

       2
         Even if the percentage of departure from the Guidelines range were dispositive, the
departure here would be within the range this Court has previously affirmed. See, e.g., Rosales-
Bruno, 789 F.3d at 1273 (affirming an 87-month sentence as reasonable when the Guidelines
suggested a maximum of 27 months).
                                                5
              Case: 18-10462    Date Filed: 10/17/2018   Page: 6 of 6


its rationale for imposing an above-Guidelines sentence. Id. at 11–12. Thus, it

appears that Ceron-Flores’s real quarrel is with the District Court’s conclusion—

i.e., that a sentence within the Guidelines range was inadequate—rather than the

process by which it reached that conclusion. And, as explained above, we do not

conclude that the sentence was substantively unreasonable.

                                        IV.

      For the reasons discussed above, we affirm Ceron-Flores’s sentence.

      AFFIRMED.




                                         6